


110 HR 5146 IH: Invest in Energy Security

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5146
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Mr. Lampson (for
			 himself and Mr. Edwards) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the
		  Secretary of Energy to acquire petroleum in quantities sufficient to fill the
		  available capacity of the Strategic Petroleum Reserve, subject to certain
		  limitations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in Energy Security
			 Act.
		2.Strategic
			 Petroleum Reserve
			(a)Petroleum
			 acquisition for the Strategic Petroleum ReserveSection 301(e)(1)
			 of the Energy Policy Act of 2005 (42 U.S.C. 6240 note) is amended to read as
			 follows:
				
					(1)In
				generalThe Secretary shall, as expeditiously as practical,
				without incurring excessive cost or appreciably affecting the price of
				petroleum products to consumers, acquire petroleum in quantities sufficient to
				fill the available capacity of the Strategic Petroleum Reserve, subject to the
				following limitations:
						(A)Suspension of
				royalty-in-kind transfers to the strategic petroleum reserveNo
				later than September 30, 2008, the Secretary shall sell 13,000,000 barrels of
				petroleum received under the royalty-in-kind program. Beginning October 1,
				2008, the Secretary shall suspend acquisition of petroleum for the Strategic
				Petroleum Reserve under the Royalty-In-Kind program, subject to resumption as
				provided in subparagraph (B).
						(B)Resumption of
				petroleum acquisition for the Strategic Petroleum ReserveThe
				Secretary may resume acquisition of petroleum for the Strategic Petroleum
				Reserve 30 days after notification to Congress that—
							(i)(I)the Secretary projects
				that the United States will fall short of its commitments under the
				International Energy Program within a period of 24 months from the date of the
				projection; or
								(II)the weighted average price of petroleum
				for the most recent 90 day period is at least 25 percent less than the 24-month
				historical average price; and
								(ii)that resumption
				of Strategic Petroleum Reserve fill will not have an appreciable effect on the
				price of petroleum products to consumers within the following 12-month period
				after the resumption of acquisition.
							(C)Future
				suspension of Strategic Petroleum Reserve petroleum
				acquisitionDuring any period in which the Secretary is acquiring
				petroleum for the Strategic Petroleum Reserve, the Secretary shall suspend
				acquisition activities if—
							(i)the monthly
				weighted average price of petroleum increases by more than 20 percent over any
				period of 6 months or less; or
							(ii)the Secretary
				determines that continued Strategic Petroleum Reserve fill may have an
				appreciable impact on prices of petroleum products in future
				months.
							.
			(b)Revised
			 proceduresNo later than 60
			 days after the date of the enactment of this section, the Secretary shall
			 publish revised procedures under section 301(e)(2) of the Energy Policy Act of
			 2005 consistent with the provisions contained in the amendment made by
			 subsection (a).
			3.Energy
			 Independence and Security Fund
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Energy
			 Independence and Security Fund (hereinafter in this section referred to
			 as the Fund ).
			(b)AdministrationThe
			 Secretary of Energy shall be responsible for administering the Fund for the
			 purpose of carrying out this section.
			(c)DepositsAll proceeds from sales of petroleum from
			 the Strategic Petroleum Reserve, as authorized in section 301(e)(1) of the
			 Energy Policy Act of 2005 (as amended by section 2 of this Act), after
			 deduction of the direct administrative costs associated with such sales, shall
			 be deposited in the Fund.
			(d)Distribution of
			 fundsThe Secretary shall make available for obligation, without
			 further appropriation and without fiscal year limitation, the following amounts
			 from the Fund:
				(1)Advanced
			 research projects agency—energyFor fiscal year 2008, the
			 Secretary shall transfer $100,000,000 to the Energy Transformation
			 Acceleration Fund, as authorized in section 5012(m) of the America
			 COMPETES Act (42 U.S.C. 16538(m)), to remain available until expended. Of the
			 funds transferred, the Secretary shall further allocate the amounts made
			 available for obligation as follows:
					(A)$50,000,000 shall
			 be available for university-based research projects.
					(B)$10,000,000 shall
			 be available for program direction expenses.
					(2)Rural wind
			 energyFor fiscal year 2008, the Secretary shall transfer
			 $15,000,000 to the account Energy Efficiency and Renewable
			 Energy, to remain available until expended, for necessary expenses for
			 a program to support the development of infrastructure necessary for deployment
			 of wind energy systems in rural areas, as authorized in section 931(f)(1) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(f)(1)).
				(3)Solar energy
			 research and developmentFor fiscal year 2008, the Secretary
			 shall transfer $30,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of solar energy technologies, as authorized by section
			 931(a)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(A)).
				(4)Low income
			 weatherizationFor fiscal year 2008, the Secretary shall transfer
			 $100,000,000 to the account Weatherization Assistance Program,
			 to remain available until expended, for necessary expenses for a program to
			 weatherize low income housing, as authorized by section 411 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140).
				(5)Marine and
			 hydrokinetic renewable electric energyFor fiscal year 2008, the
			 Secretary shall transfer $30,000,000 to the account Energy Efficiency
			 and Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of ocean and wave energy, including hydrokinetic renewable
			 energy, as authorized by section 931 of the Energy Policy Act of 2005 (42
			 U.S.C. 16231) and section 636 of the Energy Independence and Security Act of
			 2007 (Public Law 110–140).
				(6)Industrial
			 energy efficiency research and developmentFor fiscal year 2008,
			 the Secretary shall transfer $110,000,000 to the account Energy
			 Efficiency and Renewable Energy, to remain available until expended,
			 for necessary expenses for a program to accelerate the research, development,
			 demonstration, and deployment of new technologies to improve the energy
			 efficiency and reduce greenhouse gas emissions from industrial processes, as
			 authorized in section 911(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16191(a)(2)(C)) and in section 452 of the Energy Independence and Security Act
			 of 2007 (Public Law 110–140).
				(7)Building energy
			 efficiency research and developmentFor fiscal year 2008, the
			 Secretary shall transfer $70,000,000 to the account Energy Efficiency
			 and Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of new technologies to improve the energy efficiency and reduce
			 greenhouse gas emissions from buildings, as authorized in section 422 of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140).
				(8)Energy storage
			 for transportation and electric power applicationsFor fiscal
			 year 2008, the Secretary shall transfer $30,000,000 to the account
			 Energy Efficiency and Renewable Energy, to remain available
			 until expended, for necessary expenses for a program to accelerate the
			 research, development, demonstration, and deployment of new materials for
			 improving the energy efficiency of transportation, electric power and other
			 technologies, as authorized by section 641 of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140).
				(9)Geothermal
			 energy development(A)For fiscal year 2008,
			 the Secretary shall transfer $30,000,000 to the account Energy
			 Efficiency and Renewable Energy, to remain available until expended,
			 for necessary expenses for a program for geothermal research and development
			 activities to be managed by the National Renewable Energy Laboratory, as
			 authorized by section 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)); and
					(B)For fiscal year 2008, the Secretary
			 shall transfer $30,000,000 to the account Fossil Energy Research and
			 Development, to remain available until expended, for necessary expenses
			 for a program of advanced geothermal drilling and resource characterization to
			 be managed by the National Energy Technology Laboratory.
					(10)Carbon capture
			 and storageFor fiscal year 2008, the Secretary shall transfer
			 $385,000,000 to the account Fossil Energy Research and
			 Development, to remain available until expended, for necessary expenses
			 for a program of demonstration projects of carbon capture and storage, as
			 authorized by sections 702 and 703 of the Energy Independence and Security Act
			 of 2007 (Public Law 110–140). Notwithstanding any other provision of law, one
			 of the demonstration projects shall be a component of the FutureGen
			 project.
				(11)Nonconventional
			 domestic natural gas and petroleum production and environmental
			 research
					(A)For fiscal year
			 2008, the Secretary shall transfer $50,000,000 to the Ultra-Deepwater
			 and Unconventional Natural Gas and Other Petroleum Research Fund, to
			 remain available until expended, as authorized by section 999H(e) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16378(e)).
					(B)For fiscal year
			 2008, the Secretary shall transfer $15,000,000 to the account Fossil
			 Energy Research and Development, to remain available until expended,
			 for necessary expenses for a program of environmental research in support of
			 small producers of domestic petroleum and natural gas, for regulatory analysis
			 and for support for the stripper well consortium.
					(12)Hydrogen
			 research and developmentFor fiscal year 2008, the Secretary
			 shall transfer $5,000,000 to the account Energy Efficiency and Renewable
			 Energy, to remain available until expended, for necessary expenses for
			 the Department’s H-Prize Program, as authorized by section 654 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140).
				(e)Amendments(1)Section 999F of the
			 Energy Policy Act of 2005 (42 U.S.C. 16376) is amended by striking
			 2014 and inserting 2017.
				(2)Section 999B(e) of that Act (42
			 U.S.C.16372(e)) is amended by striking paragraph (3) and inserting the
			 following:
					
						(3)PublicationThe Secretary shall publish in the Federal
				Register the annual plan, along with any written comments received under
				paragraph (2)(A) and
				(B).
						.
				(3)Section 999H(b) of that Act (42
			 U.S.C.16378(b)) is amended by inserting , and shall be exempt from
			 subchapter II of chapter 15 of title 31, United States Code after
			 available until expended.
				(f)Transfer
			 proceduresThe Secretary shall make an initial transfer from the
			 Fund no later than 30 days after the initial deposit of monies into the Fund.
			 The Secretary shall make additional transfers no later than 30 days after
			 subsequent deposits, until the full amounts authorized for fiscal 2008 have
			 been transferred. To the extent that any transfer in fiscal 2008 is less than
			 the authorized total, the transfers shall be made on a pro rata basis.
			(g)Management and
			 oversight
				(1)Additionality of
			 fiscal year 2008 transfersAll amounts transferred under
			 subsection (d)(1) shall be in addition to, and shall not be substituted for,
			 any funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008.
				(2)Program plans
			 and performance measuresThe Secretary shall prepare and publish
			 in the Federal Register a plan for the proposed use of all funds authorized in
			 subsection (d). The plan also shall identify how the use of these funds will be
			 additive to, and not displace annual appropriations. The plans also shall
			 identify performance measures to assess the additional benefits that may be
			 realized from the application of the additional funding provided under this
			 section. The initial plan shall be published in the Federal Register within 90
			 days from enactment of this section, and shall be updated annually and
			 submitted to Congress together with the President’s budget.
				(3)Congressional
			 oversight and reviewNothing in this section shall limit or
			 restrict the review and oversight of program plans by the appropriate
			 committees of Congress. Nothing in this section shall limit or restrict the
			 authority of Congress to set alternative spending limitations in annual
			 appropriations Acts.
				(4)ApportionmentAll
			 transactions of the Fund shall be exempt from apportionment under the
			 provisions of subchapter II of chapter 15 of title 31, United States
			 Code.
				(5)Use of other
			 transactions authority(A)Any solicitation for
			 research, development, or demonstration project proposals to be funded under
			 this section shall provide for and encourage the use of Other Transactions
			 Authority, including Technology Investment Agreements as authorized by section
			 646(g) of the Department of Energy Organization Act (42 U.S.C. 7256) and Part
			 603 of the Department of Energy Acquisition Regulation.
					(B)Any solicitation for a commercial
			 demonstration project under this section shall require the use of Other
			 Transactions Authority, including Technology Investment Agreements, as
			 authorized by section 646(g) of the Department of Energy Organization Act (42
			 U.S.C. 7256) and Part 603 of the Department of Energy Acquisition
			 Regulation.
					
